Case 4:18-cv-00859-SDJ Document 70 Filed 04/06/20 Page 1 of 3 PageID #: 2821



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

TRACEY WAGONEKA, ASHLEY “ED”                       §
MURRY, and RICK DI DONATO,                         §
                                                   §
        Plaintiffs,                                §
                                                   §
vs.                                                § CIVIL ACTION NO. 4:18-CV-859
                                                   §
KT&G USA CORPORATION,                              §
                                                   §
        Defendant.                                 §

                                AGREED MOTION TO STAY
                            PRETRIAL CONFERENCE AND TRIAL

        Plaintiffs Tracey Wagoneka, Ashley “Ed” Murry, and Rick Di Donato (collectively,

“Plaintiffs”) and Defendant KT&G USA Corporation (“KT&G USA” and, together with Plaintiffs,

the “Parties”) respectfully request that the Court stay the scheduled dates for the pretrial conference

and the trial setting. The Parties will notify the Court and seek to reset the pretrial conference and

trial date when the applicable authorities have lifted COVID-19-related social-distancing

restrictions and travel restrictions.

        1.      On February 7, 2020, the Court reset the final pretrial conference to May 11, 2020

at 9:00 a.m. and specially set this case for jury selection and trial on May 12, 2020 at 9:00 a.m.

(Dkt. 53).

        2.      Current travel restrictions due to the COVID-19 pandemic would prevent witnesses

from South Korea and Pennsylvania from attending the trial or make it extremely difficult for them

to do so.

        3.      In addition, social-distancing guidelines and state and local stay-at-home orders

currently in place through April 30, 2020 that may be extended render trial preparation difficult or

impossible.



AGREED MOTION TO STAY PRETRIAL CONFERENCE AND TRIAL — Page 1
Case 4:18-cv-00859-SDJ Document 70 Filed 04/06/20 Page 2 of 3 PageID #: 2822



       4.      Accordingly, the Parties ask the Court to stay the scheduled dates for the pretrial

conference and the trial setting, and they agree to notify the Court and seek to reset the pretrial

conference and trial when social-distancing restrictions and travel restrictions have been lifted.

       5.      The Parties do not request the stay of the final pretrial conference or the trial setting

for purposes of delay, but so that justice may be done.

       Dated: April 6, 2020.

 Respectfully submitted:

 /s/ Paul W. Simon                                         /s/ Marc H. Klein
 Paul W. Simon                                             Marc H. Klein
 Dustin A. Paschal                                         J. Meghan Nylin McCaig
 Simon Paschal PLLC                                        THOMPSON & KNIGHT LLP
 13601 Preston Road, Suite W870                            One Arts Plaza
 Dallas, Texas 75240                                       1722 Routh Street, Suite 1500
 Telephone: (972) 893-9340                                 Dallas, Texas 75201
 Facsimile: (972) 893-9350                                 Telephone: (214) 969-1700
 paul@simonpaschal.com                                     Facsimile: (214) 969-1751
 dustin@simonpaschal.com                                   E-mail: marc.klein@tklaw.com
                                                           E-mail: meghan.mccaig@tklaw.com

 ATTORNEYS FOR PLAINTIFFS TRACEY                           ATTORNEYS FOR DEFENDANT
 WAGONEKA, ASHLEY MURRY, AND                               KT&G USA CORPORATION
 RICK DI DONATO




AGREED MOTION TO STAY PRETRIAL CONFERENCE AND TRIAL — Page 2
Case 4:18-cv-00859-SDJ Document 70 Filed 04/06/20 Page 3 of 3 PageID #: 2823



                            CERTIFICATE OF CONFERENCE

        I certify that on April 3, 2020, I personally conferred with counsel for Plaintiffs, and
Plaintiffs agree to the relief requested in this motion.


                                                   /s/J. Meghan Nylin McCaig
                                                   J. Meghan Nylin McCaig




                               CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document was filed and served
electronically through ECF on April 6, 2020 on all counsel of record.


                                                   /s/Marc H. Klein
                                                   Marc H. Klein




AGREED MOTION TO STAY PRETRIAL CONFERENCE AND TRIAL — Page 3
